Sherril Andrewson v. USI Administrators, Inc.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-179-CV





SHERRIL ANDREWSON	APPELLANT



V.



USI ADMINISTRATORS, INC.	APPELLEE



------------



FROM THE 141
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Sherril Andrewson appeals from the trial court’s judgment signed February 11, 2004.  She filed a motion for new trial on March 12, 2004.  Therefore, Andrewson’s notice of appeal was due May 11, 2004.  Her notice of appeal was filed June 9, 2004.  She did not file a motion for extension of time to file the notice of appeal.  Consequently, Andrewson’s notice of appeal was untimely.
(footnote: 2)
	Because the notice of appeal was untimely, we sent a letter to Andrewson requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction.  We did not receive a response.  Because Andrewson’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED:  August 19, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.1(a)(1) (providing notice of appeal must be filed within 90 days of signing of judgment if motion for new trial filed); 26.3 (providing appellate court may extend deadline if motion requesting extension and notice of appeal are filed within 15 days after deadline).


3:See 
Tex. R. App. P
. 25.1, 26.1 (providing, together, that appellate court has jurisdiction over timely filed notice of appeal);
 42.3(a); 43.2(f).